Exhibit 10.13

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
OPTIO SOFTWARE, INC.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

1

ACCOUNTING AND OTHER TERMS

 

5

2

LOAN AND TERMS OF PAYMENT

 

5

 

2.1

Promise to Pay

 

5

 

2.2

Overadvances

 

6

 

2.3

Interest Rate, Payments

 

6

 

2.4

Fees

 

6

3

CONDITIONS OF LOANS

 

7

 

3.1

Conditions Precedent to Initial Credit Extension

 

7

 

3.2

Conditions Precedent to all Credit Extensions

 

7

4

CREATION OF SECURITY INTEREST

 

7

 

4.1

Grant of Security Interest

 

7

5

REPRESENTATIONS AND WARRANTIES

 

7

 

5.1

Due Organization and Authorization

 

7

 

5.2

Collateral

 

8

 

5.3

Litigation

 

8

 

5.4

No Material Adverse Change in Financial Statements

 

8

 

5.5

Solvency

 

8

 

5.6

Regulatory Compliance

 

8

 

5.7

Subsidiaries

 

9

 

5.8

Deposit Accounts.

 

9

 

5.9

Tax Returns and Payments; Pension Contributions.

 

9

 

5.10

Use of Proceeds

 

9

 

5.11

Full Disclosure

 

9

6

AFFIRMATIVE COVENANTS

 

10

 

6.1

Government Compliance

 

10

 

6.2

Financial Statements, Reports, Certificates

 

10

 

6.3

Inventory; Returns

 

10

 

6.4

Taxes

 

10

 

6.5

Insurance

 

11

 

6.6

Primary Accounts

 

11

 

6.7

Financial Covenants

 

11

 

6.8

Litigation Cooperation

 

11

 

6.9

Further Assurances

 

12

7

NEGATIVE COVENANTS

 

12

 

7.1

Dispositions

 

12

 

7.2

Changes in Business, Ownership, Management or Business Locations

 

12

 

7.3

Mergers or Acquisitions

 

12

 

7.4

Indebtedness

 

12

2


--------------------------------------------------------------------------------


 

7.5

Encumbrance

 

12

 

7.6

Distributions; Investments

 

12

 

7.7

Transactions with Affiliates

 

13

 

7.8

Subordinated Debt

 

13

 

7.9

Compliance

 

13

8

EVENTS OF DEFAULT

 

13

 

8.1

Payment Default

 

13

 

8.2

Covenant Default

 

13

 

8.3

Material Adverse Change

 

13

 

8.4

Attachment

 

13

 

8.5

Insolvency

 

14

 

8.6

Other Agreements

 

14

 

8.7

Judgments

 

14

 

8.8

Misrepresentations

 

14

 

8.9

Guaranty

 

14

9

BANK’S RIGHTS AND REMEDIES

 

14

 

9.1

Rights and Remedies

 

14

 

9.2

Power of Attorney

 

15

 

9.3

Accounts Collection

 

15

 

9.4

Bank Expenses

 

15

 

9.5

Application of Payments and Proceeds

 

15

 

9.6

Bank’s Liability for Collateral

 

16

 

9.7

Remedies Cumulative

 

16

 

9.8

Demand Waiver

 

16

10

NOTICES

 

16

11

CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER

 

17

12

GENERAL PROVISIONS

 

17

 

12.1

Successors and Assigns

 

17

 

12.2

Indemnification

 

17

 

12.3

Time of Essence

 

17

 

12.4

Severability of Provision

 

17

 

12.5

Amendments in Writing, Integration

 

17

 

12.6

Counterparts

 

17

 

12.7

Survival

 

18

 

12.8

Confidentiality

 

18

 

12.9

Attorneys’ Fees, Costs and Expenses

 

18

13

DEFINITIONS

 

18

 

13.1

Definitions

 

18

 

3


--------------------------------------------------------------------------------


This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of April 20,
2007, between SILICON VALLEY BANK (“Bank”), a California corporation whose
address is 3353 Peachtree Rd., Suite M-10, Atlanta, GA  30326 and OPTIO
SOFTWARE, INC. (“Borrower”), a Georgia corporation whose address is 3015
Windward Plaza, Fairways II, Alpharetta, GA  30005, provides the terms on which
Bank will lend to Borrower and Borrower will repay Bank. This Loan Agreement
amends and restates that certain Loan and Security Agreement between the
parties, dated April 25, 2002 in its entirety. The parties agree as follows:

1                                                        ACCOUNTING AND OTHER
TERMS

Accounting terms not defined in this Agreement will be construed following GAAP.
Calculations and determinations must be made following GAAP. The term “financial
statements” includes the notes and schedules. The terms “including” and
“includes” always mean “including (or includes) without limitation,” in this or
any Loan Document. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.

2                                                        LOAN AND TERMS OF
PAYMENT

2.1                                              Promise to Pay.

Borrower hereby unconditionally promises to pay Bank the outstanding principal
amount of all Credit Extensions and accrued and unpaid interest thereon as and
when due in accordance with this Agreement.

2.1.1                                    Revolving Advances.

(a)   Bank will make Advances not exceeding (i) the lesser of (A) the Committed
Revolving Line or (B) the Borrowing Base minus (ii) any amounts used for Cash
Management Services. Amounts borrowed under this Section may be repaid and
reborrowed during the term of this Agreement.

(b)   To obtain an Advance, Borrower must notify Bank by facsimile or telephone
by 3:00 p.m. Eastern time on the Business Day the Advance is to be made.
Borrower must promptly confirm the notification by delivering to Bank the
Payment/Advance Form attached as Exhibit B (the “Payment/Advance Form”). Bank
will credit Advances to Borrower’s deposit account. Bank may make Advances under
this Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due. For purposes of this Section 2.1.1(b), Bank
may rely on any telephone notice given by a person whom Bank reasonably believes
is a Responsible Officer or designee. Borrower will indemnify Bank for any loss
Bank suffers due to such reliance.

(c)   The Committed Revolving Line terminates on the Revolving Maturity Date,
when all Advances are immediately payable.

(d)   Bank’s obligation to lend the undisbursed portion of the Obligations will
terminate if, in Bank’s sole but reasonable discretion, there has been a
material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by Bank
prior to the execution of this Agreement.

2.1.2                                    Cash Management Services Sublimit.

Borrower may use up to Fifty Thousand Dollars ($50,000) of the Revolving Line
for Bank’s cash management services which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in Bank’s various cash management services agreements (collectively, the “Cash
Management Services”). Any amounts used by Borrower for Cash Management Services
will be treated as Advances under the Revolving Line, will accrue interest at
the interest rate applicable to Advances, and will reduce the amount otherwise
available for Credit Extensions thereunder.

4


--------------------------------------------------------------------------------


2.2                                              Overadvances.

If Borrower’s Obligations under Section 2.1.1 and 2.1.2 exceed the lesser of
either (i)  the Committed Revolving Line or (ii) the Borrowing Base, Borrower
shall immediately, upon determining that there is an overage, but no later than
upon delivery of the Borrowing Base Certificate in accordance with
Section 6.2(b), pay Bank the excess.

2.3                                              Interest Rate, Payments.

(a)   Interest Rate. So long as Borrower’s Quick Ratio exceeds 2.00:1.00,
Advances shall accrue interest on the outstanding principal balance at a
floating per annum rate equal to the Prime Rate. From and after any month where
Borrower’s Quick Ratio is less than 2.00:1.00 and continuing until such time as
Borrower’s Quick Ratio exceeds 2.00:1.00, Advances shall accrue interest on the
outstanding principal balance at a floating per annum rate equal of 0.75
percentage points above the Prime Rate. After an Event of Default, Obligations
accrue interest at 5 percent above the rate effective immediately before the
Event of Default. The interest rate increases or decreases when the Prime Rate
changes. Interest is computed on a 360 day year for the actual number of days
elapsed.

(b)   Payments. Interest due on the Committed Revolving Line is payable on the
first Business Day of each month. Bank may debit any of Borrower’s deposit
accounts including Account Number 3300293105 for principal and interest payments
owing or any amounts Borrower owes Bank. Bank will promptly notify Borrower when
it debits Borrower’s accounts. These debits are not a set-off. Payments received
after 2:00 p.m. Eastern time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional interest accrues.

(c)   Agreements Regarding Interest and Other Charges.  Borrower and the Bank
agree that the only charges imposed or to be imposed by Bank upon Borrower for
the use of money in connection with the Obligations is and will be the interest
required to be paid under the provisions of this Agreement as well as the
related provisions of the Loan Documents. The amount of interest due and payable
under this Agreement or the Loan Documents will not exceed the maximum rate of
interest allowed by applicable law and, if any payment is made by Borrower or
received by Bank in excess of such payment, such sum shall be credited as a
payment of principal. It is the express intent that Borrower not pay and the
Bank not receive, directly or indirectly or in any manner, interest in excess of
that which may be lawfully paid under applicable law. All interest and other
charges, fees or other amounts deemed to be interest which are paid or agreed to
be paid to Bank under this Agreement or the Loan Documents shall, to the maximum
extent permitted by applicable law, be amortized, allocated and spread on a
pro-rata basis throughout the entire actual term of the Obligations. Any and all
fees payable under this Agreement are not intended, and will not be deemed to be
interest or a charge for use of money, but rather will constitute an “other
charge” within the meaning of O.C.G.A. §7-4-2(a)(1).

2.4                                              Fees.

Borrower will pay:

(a)   Facility Fee. A fully earned, non-refundable facility fee of $15,000 for
the Committed Revolving Line; and

(b)   Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
reasonable expenses) incurred through and after the date of this Agreement, are
payable when due.

5


--------------------------------------------------------------------------------


3                                                        CONDITIONS OF LOANS

3.1                                              Conditions Precedent to Initial
Credit Extension.

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that it receive the agreements, documents and fees required
hereunder, as well as verification of its first priority interest in the
Collateral.

3.2                                              Conditions Precedent to all
Credit Extensions.

Bank’s obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following:

(a)   timely receipt of any Payment/Advance Form;

(b)   the representations and warranties in Section 5, to the knowledge of
Borrower, must be materially true on the date of the Payment/Advance Form and on
the effective date of each Credit Extension and no Event of Default may have
occurred and be continuing, or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties of Section 5 remain true; and

(c)   in Bank’s sole discretion, there has not been a Material Adverse Change.

4                                                        CREATION OF SECURITY
INTEREST

4.1                                              Grant of Security Interest.

Borrower grants Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrower’s duties under the Loan Documents. Except for Permitted Liens, any
security interest will be a first priority security interest in the Collateral.
Bank may place a “hold” on any deposit account pledged as Collateral; provided,
however, that such “hold” shall be limited to the outstanding amount of
Obligations, and any balances in such deposit accounts in excess of such
Obligations shall not be held by Bank and shall be available for Borrower’s use.
If this Agreement is terminated, Bank’s lien and security interest in the
Collateral will continue until Borrower fully satisfies its Obligations.

5                                                        REPRESENTATIONS AND
WARRANTIES

Borrower represents and warrants as follows:

5.1                                              Due Organization and
Authorization.

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. In connection with
this Agreement, Borrower has delivered to Bank a completed certificate signed by
Borrower, entitled “Perfection Certificate”. Borrower represents and warrants to
Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may

6


--------------------------------------------------------------------------------


from time to time update certain information in the Perfection Certificate after
the Effective Date to the extent permitted by one or more specific provisions in
this Agreement).

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s formation documents, nor
constitute an event of default under any material agreement by which Borrower is
bound, except where such default could not reasonably be expected to cause a
Material Adverse Change. Borrower is not in default under any agreement to which
or by which it is bound in which the default could reasonably be expected to
cause a Material Adverse Change.

5.2                                              Collateral.

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
The Accounts are bona fide, existing obligations, and the service or property
has been performed or delivered to the account debtor or its agent for immediate
shipment to and unconditional acceptance by the account debtor. To the knowledge
of Borrower’s Responsible Officers, Borrower has no notice of any actual or
imminent Insolvency Proceeding of any account debtor whose accounts are an
Eligible Account in any Borrowing Base Certificate. All material Inventory is in
all material respects of good and marketable quality, free from material
defects.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as Borrower has given Bank notice
pursuant to Section 7.2. In the event that Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral to a bailee,
then Borrower will first receive the written consent of Bank and such bailee
must execute and deliver a bailee agreement in form and substance satisfactory
to Bank in its sole discretion.

5.3                                              Litigation.

There are no actions or proceedings pending or, to the knowledge of Borrower’s
Responsible Officers, threatened by or against Borrower or any Subsidiary in
which a likely adverse decision could reasonably be expected to cause a Material
Adverse Change.

5.4                                              No Material Adverse Change in
Financial Statements.

All consolidated financial statements for Borrower, and any Subsidiary,
delivered to Bank fairly present in all material respects as of the dates of
such financial statements, Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.5                                              Solvency.

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; the Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6                                              Regulatory Compliance.

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing,

7


--------------------------------------------------------------------------------


producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each Subsidiary has timely filed all required tax returns
and paid, or made adequate provision to pay, all material taxes, except those
being contested in good faith with adequate reserves under GAAP. Borrower and
each Subsidiary has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Change.

5.7                                              Subsidiaries.

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments.

5.8                                              Deposit Accounts.

Borrower will maintain all of its deposit accounts, operating accounts, and
excess investment balances at or through Bank. Borrower shall have the right to
maintain a deposit account with financial institutions other than Bank for the
purpose of making small incidental deposits with any such financial
institutions, so long as such financial institutions enter into Bank’s standard
form of Deposit Account Control Agreement, as required for Bank to perfect its
security interest in those accounts.

5.9                                              Tax Returns and Payments;
Pension Contributions.

Borrower has timely filed all required tax returns and reports, and Borrower has
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower; other than certain delinquent states sales
and income taxes for which Borrower has maintained adequate reserves and which
Borrower is in the process of remedying. Borrower may defer payment of any
contested taxes, provided that Borrower (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Bank in writing of the commencement of,
and any material development in, the proceedings, (c) posts bonds or takes any
other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Borrower is unaware of any claims or adjustments
proposed for any of Borrower’s prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.

5.10                                       Use of Proceeds.

Borrower shall use the proceeds of the Credit Extensions solely as working
capital, and to fund its general business requirements and not for personal,
family, household or agricultural purposes.

5.11                                       Full Disclosure.

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading. It
being recognized  by Bank that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected and forecasted results.

8


--------------------------------------------------------------------------------


6                                                        AFFIRMATIVE COVENANTS

Borrower will do all of the following for so long as Bank has an obligation to
lend, or there are outstanding Obligations:

6.1                                              Government Compliance.

Borrower will maintain its and all Subsidiaries’ legal existence and good
standing in its jurisdiction of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
cause a material adverse effect on Borrower’s business or operations. Borrower
will comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could reasonably be
expected to have a material adverse effect on Borrower’s business or operations
or would reasonably be expected to cause a Material Adverse Change.

6.2                                              Financial Statements, Reports,
Certificates.

(a)   Borrower will deliver to Bank:  (i) As soon as available, but no later
than 30 days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
during the period certified by a Responsible Officer and in a form reasonably
acceptable to Bank and a Compliance Certificate signed by a Responsible Officer
in the form of Exhibit D; (ii) as soon as available, but no later than 45 days
after the last day of each of Borrower’s fiscal quarters, Borrower’s 10-Q for
that quarter and, (iii) as soon as available, but no later than 90 days after
the last day of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Bank, including any nationally
recognized accounting firm, which firms are hereby deemed reasonably acceptable
to Bank, along with Borrower’s 10-K for that year; (iv) a prompt report of any
legal actions pending or threatened against Borrower or any Subsidiary that
could reasonably be expected to result in damages or costs to Borrower or any
Subsidiary of $100,000 or more; (v) budgets, sales projections, operating plans
or other financial information Bank reasonably requests; and (vi) prompt notice
of any material change in the composition of the Intellectual Property or
knowledge of an event that materially adversely affects the value of the
Intellectual Property.

(b)   Within 30 days after the last day of each month, Borrower will deliver to
Bank a Borrowing Base Certificate signed by a Responsible Officer in the form of
Exhibit C, with aged listings of accounts receivable.

(c)   All reports on Form 10-K and 10-Q and all financial statements delivered
to Bank pursuant to Section 6.2(a) above shall be accompanied by a Compliance
Certificate.

(d)   Allow Bank, with 5 Business Days’ prior notice (unless an Event of Default
has occurred and is continuing, in which case Bank shall not be required to give
any prior notice), to audit that portion of Borrower’s Collateral related to
Accounts at Borrower’s expense. Such audits will be conducted no more often than
once per year, unless an Event of Default has occurred and is continuing.

6.3                                              Inventory; Returns.

Borrower will keep all material Inventory in good and marketable condition, free
from material defects. Returns and allowances between Borrower and its account
debtors will follow Borrower’s customary practices as they exist at execution of
this Agreement. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims, that  involve more than $50,000.

9


--------------------------------------------------------------------------------


6.4                                              Taxes.

Borrower will make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Bank, on demand,
appropriate certificates attesting to the payment.

6.5                                              Insurance.

Borrower will keep its business and the Collateral insured for risks and in
amounts standard for Borrower’s industry, and as Bank may reasonably request.
Insurance policies will be in a form, with companies, and in amounts that are
satisfactory to Bank in Bank’s reasonable discretion. All property policies will
have a lender’s loss payable endorsement showing Bank as an additional loss
payee and, other than for Errors and Omissions policies, waive subrogation
against Bank and all liability policies will show the Bank as an additional
insured and provide that the insurer must give Bank at least 20 days notice
before canceling or declining to renew its policy. At Bank’s request, Borrower
will deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy will, at Bank’s option, be payable to Bank on
account of the Obligations.

6.6                                              Primary Accounts.

Borrower will maintain its primary banking relationship with Bank, which
relationship shall include Borrower maintaining account balances in any accounts
at or through Bank representing 100% of all account balances of Borrower at any
financial institution.

6.7                                              Financial Covenants.

Borrower will maintain as of the last day of each month:

(i)    Quick Ratio. A monthly ratio of Quick Assets to Current Liabilities minus
Deferred Revenue of at least 2.00 to 1.00.

(ii)   EBITDA. EBITDA, as of the last day of each month, of no less than:

Asof the last day of:

 

 

 

Minimum EBITDA:

 

March - April  2007

 

 

($2,000,000

)

 

May 2007

 

 

($1,500,000

)

 

June - July 2007

 

 

($1,000,000

)

 

August 2007 - January 2008

 

 

($250,000

)

 

February 2008 and thereafter

 

 

($750,000

)

 

6.8                                              Litigation Cooperation.

From the date hereof and continuing through the termination of this Agreement,
make available to Bank, without expense to Bank, Borrower and its officers,
employees and agents and Borrower’s books and records, to the extent that Bank
may deem them reasonably necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Bank with respect to any Collateral or
relating to Borrower.

6.9                                              Further Assurances.

Borrower will execute any further instruments and take further action as Bank
reasonably requests to perfect or continue Bank’s security interest in the
Collateral or to effect the purposes of this Agreement.

10


--------------------------------------------------------------------------------


7                                                        NEGATIVE COVENANTS

Borrower will not do any of the following without Bank’s prior written consent,
which will not be unreasonably withheld, for so long as Bank has an obligation
to lend or there are any outstanding Obligations:

7.1                                              Dispositions.

Convey, sell, lease, transfer or otherwise dispose of (collectively “Transfer”),
or permit any of its Subsidiaries to Transfer, all or any part of its business
or any material real or personal property, including all of Borrower’s
Intellectual Property, except for Transfers (i) of Inventory in the ordinary
course of business; (ii) of non-exclusive licenses and similar arrangements for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business; (iii) of worn-out or obsolete Equipment; or (iv) Transfers, which,
in the aggregate, do not exceed $75,000 in any fiscal year.

7.2                                              Changes in Business, Ownership,
Management or Business Locations.

Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto or
have a material change in its (i) management or (ii) ownership of greater than
25% (other than by the sale of Borrower’s equity securities in a public or
private offering so long as Borrower identifies any private investors prior to
the closing of the investment, or other than as set forth in Section 7.3,
below). Borrower will not, without at least 30 days prior written notice,
relocate its chief executive office.

7.3                                              Mergers or Acquisitions.

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person,
except where (i) no Event of Default has occurred and is continuing or would
result from such action during the term of this Agreement and (ii) such
transaction would not result in a decrease of more than 25% of Tangible Net
Worth. A Subsidiary may merge or consolidate into another Subsidiary or into
Borrower.

7.4                                              Indebtedness.

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

7.5                                              Encumbrance.

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted here, subject
to Permitted Liens.

7.6                                              Distributions; Investments.

Except as permitted pursuant to Section 7.3, directly or indirectly acquire or
own any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so. Pay any cash dividends
or make any distribution or redeem, retire or purchase any of Borrower’s capital
stock.

11


--------------------------------------------------------------------------------


7.7                                              Transactions with Affiliates.

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non­affiliated Person.

7.8                                              Subordinated Debt.

Make or permit any payment on any Subordinated Debt, except under the terms of
the Subordinated Debt, or amend any provision in any document relating to the
Subordinated Debt without Bank’s prior written consent.

7.9                                              Compliance.

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock, or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

8                                                        EVENTS OF DEFAULT

Any one of the following is an Event of Default:

8.1                                              Payment Default.

If Borrower fails to pay any of the Obligations within 5 days after their due
date. During the additional period the failure to cure the default is not an
Event of Default (but no Credit Extension will be made during the cure period);

8.2                                              Covenant Default.

If Borrower does not perform any obligation in Section 6 or violates any
covenant in Section 7, or if Borrower does not perform or observe any other
material term, condition or covenant in this Agreement, any Loan Documents, or
in any agreement between Borrower and Bank and as to any default under a term,
condition or covenant that can be cured, has not cured the default within 10
days after it occurs, or if the default cannot be cured within10 days or cannot
be cured after Borrower’s attempts within 10 day period, and the default may be
cured within a reasonable time, then Borrower has an additional period (of not
more than 30 days) to attempt to cure the default. During the additional time,
the failure to cure the default is not an Event of Default (but no Credit
Extensions will be made during the cure period);

8.3                                              Material Adverse Change.

If there (i) occurs a material adverse change in the business, operations, or
condition (financial or otherwise) of the Borrower, or (ii) is a material
impairment of the prospect of repayment of any portion of the Obligations or
(iii) is a material impairment of the value or priority of Bank’s security
interests in the Collateral.

12


--------------------------------------------------------------------------------


8.4                                              Attachment.

If any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in 10 days, or if Borrower is enjoined, restrained, or
prevented by court order from conducting a material part of its business or if a
judgment or other claim becomes a Lien on a material portion of Borrower’s
assets, or if a notice of lien, levy, or assessment is filed against any of
Borrower’s assets by any government agency and not paid within 10 days after
Borrower receives notice. These are not Events of Default if stayed or if a bond
is posted pending contest by Borrower (but no Credit Extensions will be made
during the cure period);

8.5                                              Insolvency.

If Borrower becomes insolvent or if Borrower begins an Insolvency Proceeding or
an Insolvency Proceeding is begun against Borrower and not dismissed or stayed
within 30 days (but no Credit Extensions will be made before any Insolvency
Proceeding is dismissed);

8.6                                              Other Agreements.

If there is a default in any agreement between Borrower and a third party that
gives the third party the right to accelerate any Indebtedness exceeding
$100,000 or that could cause a Material Adverse Change;

8.7                                              Judgments.

If a money judgment(s) in the aggregate of at least $100,000 is rendered against
Borrower and is unsatisfied and unstayed for 10 days (but no Credit Extensions
will be made before the judgment is stayed or satisfied);

8.8                                              Misrepresentations.

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document; or

8.9                                              Guaranty.

Any guaranty of any Obligations ceases for any reason to be in full force or any
Guarantor does not perform any obligation under any guaranty of the Obligations,
or any material misrepresentation or material misstatement exists now or later
in any warranty or representation in any guaranty of the Obligations or in any
certificate delivered to Bank in connection with the guaranty, or any
circumstance described in Sections 8.4, 8.5 or 8.7 occurs to any Guarantor.

9                                                        BANK’S RIGHTS AND
REMEDIES

9.1                                              Rights and Remedies.

When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following during any such period:

(a)    Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b)   Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)    Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers reasonably advisable;

13


--------------------------------------------------------------------------------


(d)   Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

(e)    Apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;

(f)    Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, Mask Works, rights of use of any name,
trade secrets, trade names, Trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements (to the extent allowable
under such licenses and agreements) inure to Bank’s benefit; and

(g)    Dispose of the Collateral according to the Code.

9.2                                              Power of Attorney.

Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to:  (i) endorse Borrower’s
name on any checks or other forms of payment or security; (ii) sign Borrower’s
name on any invoice or bill of lading for any Account or drafts against account
debtors, (iii) make, settle, and adjust all claims under Borrower’s insurance
policies; (iv) settle and adjust disputes and claims about the Accounts directly
with account debtors, for amounts and on terms Bank determines reasonable; and
(v) transfer the Collateral into the name of Bank or a third party as the Code
permits. Bank may exercise the power of attorney to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred. Bank’s
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

9.3                                              Accounts Collection.

When an Event of Default occurs and continues, Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and verify the amount of
the Account. Borrower must collect all payments in trust for Bank and, if
requested by Bank, immediately deliver the payments to Bank in the form received
from the account debtor, with proper endorsements for deposit.

9.4                                              Bank Expenses.

If Borrower fails to pay any amount or furnish any required proof of payment to
third persons, Bank may make all or part of the payment or obtain insurance
policies required in Section 6.5, and take any action under the policies Bank
deems prudent. Any amounts paid by Bank are Bank Expenses and immediately due
and payable, bearing interest at the then applicable rate and secured by the
Collateral. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

14


--------------------------------------------------------------------------------


9.5                                              Application of Payments and
Proceeds.

Borrower shall have no right to specify the order or the accounts to which Bank
shall allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement. If an Event of Default
has occurred and is continuing, Bank may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as Bank shall determine in its sole
discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If
Bank, in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

9.6                                              Bank’s Liability for
Collateral.

If Bank complies with reasonable banking practices and the Code, it is not
liable for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other person. Subject to the
foregoing, Borrower bears all risk of loss, damage or destruction of the
Collateral.

9.7                                              Remedies Cumulative.

Bank’s rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver.
Bank’s delay is not a waiver, election, or acquiescence. No waiver is effective
unless signed by Bank and then is only effective for the specific instance and
purpose for which it was given.

9.8                                              Demand Waiver.

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

10                                  NOTICES

All notices or demands by any party about this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by telefacsimile to the addresses set forth below:

If to Borrower:

 

Optio Software, Inc.

 

 

3015 Windward Plaza

 

 

Fairways II

 

 

Alpharetta, Georgia 30005

 

 

Attention:

Caroline Bembry

 

 

Fax No.:

770-576-3525

15


--------------------------------------------------------------------------------


 

with Copy to:

 

Lord, Bissell & Brook

 

 

The Proscenium, Suite 1900

 

 

1170 Peachtree Street, NE

 

 

Atlanta, Georgia  30309

 

 

Attention:   Neil Dicksont, Esq.

 

 

Fax No.:      404-870-4617

If to Bank:

 

Silicon Valley Bank

 

 

3353 Peachtree Road, Suite M-10

 

 

Atlanta, Georgia  30326

 

 

Attention:   Nathan Ottinger

 

 

Fax No.:      404-467-4467

 

A party may change its notice address by giving the other party written notice.

16


--------------------------------------------------------------------------------


11                                                 CHOICE OF LAW , VENUE AND
JURY TRIAL WAIVER

Georgia law governs the Loan Documents without regard to principles of conflicts
of law. Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Fulton County, Georgia.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF ANY
OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL.

12                                                 GENERAL PROVISIONS

12.1                                       Successors and Assigns.

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
obligations under it without Bank’s prior written consent which may be granted
or withheld in Bank’s discretion. Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, negotiate, or grant participation in all
or any part of, or any interest in, Bank’s obligations, rights and benefits
under this Agreement and the other Loan Documents.

12.2                                       Indemnification.

Except for losses caused by Bank’s gross negligence or willful misconduct,
Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against:  (a) all obligations, demands, claims, and
liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses).

12.3                                       Time of Essence.

Time is of the essence for the performance of all obligations in this Agreement.

12.4                                       Severability of Provision.

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

12.5                                       Amendments in Writing, Integration.

All amendments to this Agreement must be in writing and signed by Borrower and
Bank. This Agreement represents the entire agreement about this subject matter,
and supersedes prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement merge into this Agreement and
the Loan Documents.

12.6                                       Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

17


--------------------------------------------------------------------------------


12.7                                       Survival.

All covenants, representations and warranties made in this Agreement continue in
full force while  any Obligations remain outstanding. The obligations of
Borrower in Section 12.2 to indemnify Bank will survive until all statutes of
limitations for actions that may be brought against Bank have run.

12.8                                       Confidentiality.

In handling any confidential information, Bank will exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made (i) to Bank’s subsidiaries or affiliates in connection
with their business with Borrower, (ii) to prospective transferees or purchasers
of any interest in the loans (provided, however, Bank shall use commercially
reasonable efforts in obtaining such prospective transferee or purchasers
agreement of the terms of this provision), (iii) as required by law, regulation,
subpoena, or other order, (iv) as required in connection with Bank’s examination
or audit and (v) as Bank considers appropriate exercising remedies under this
Agreement. Confidential information does not include information that either:
(a) is in the public domain or in Bank’s possession when disclosed to Bank, or
becomes part of the public domain after disclosure to Bank; or (b) is disclosed
to Bank by a third party, if Bank does not know that the third party is
prohibited from disclosing the information.

12.9                                       Attorneys’ Fees, Costs and Expenses.

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.

13                                                 DEFINITIONS

13.1                                       Definitions.

In this Agreement:

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and  all merchandise returned
or reclaimed by Borrower and Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

“Bank Expenses” are all audit fees and expenses and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

“Borrowing Base” is 80% of Eligible Accounts as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that, in
either instance, Bank may  lower the percentage of the Borrowing Base after
performing an audit of Borrower’s Collateral that is not satisfactory to the
Bank.

18


--------------------------------------------------------------------------------


“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

“Cash Management Services” is defined in Section 2.1.2.

“Closing Date” is the date of this Agreement.

“Code” is the Georgia Uniform Commercial Code, as applicable.

“Collateral” is the property described on Exhibit A.

“Committed Revolving Line” is an Advance, or Advances, of up to $4,000,000.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

“Credit Extension” is each Advance, or any other extension of credit by Bank for
Borrower’s benefit.

“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Borrower’s consolidated balance sheet.

“Current Liabilities” are the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year.

“Deferred Revenue” is all amounts received in advance of performance under
contracts and not yet recognized as revenue.

“EBITDA” is earnings before interest expense, taxes, depreciation and
amortization expense, calculated in accordance with GAAP, for the previous three
months, on a rolling basis.

“Eligible Accounts” are Accounts in the ordinary course of Borrower’s business
that meet all Borrower’s representations and warranties in Section 5; but Bank
may change eligibility standards by giving Borrower thirty (30) days prior
written notice. Unless Bank agrees otherwise in writing, Eligible Accounts will
not include:

(a)    Accounts that the account debtor has not paid within 90 days of invoice
date;

(b)   Accounts for an account debtor, 50% or more of whose Accounts have not
been paid within 90 days of invoice date;

(c)    Credit balances over 90 days from invoice date;

(d)   Accounts for an account debtor, including Affiliates, whose total
obligations to Borrower exceed 25% of all Accounts, for the amounts that exceed
that percentage, unless the Bank approves in writing;

19


--------------------------------------------------------------------------------


(e)    Accounts for which the account debtor does not have its principal place
of business in the United States (other than Eligible Foreign Accounts);

(f)    Accounts owing from an Account Debtor which is a federal, state or local
government entity or any department, agency, or instrumentality thereof; except
for Accounts of the United States if Borrower has assigned its payment rights to
Bank and the assignment has been acknowledged under the Federal Assignment of
Claims Act of 1940, as amended;

(g)    Accounts for which Borrower owes the account debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

(h)   Accounts for demonstration or promotional equipment, or in which goods are
consigned, sales guaranteed, sale or return, sale on approval, bill and hold, or
other terms if account debtor’s payment may be conditional;

(i)    Accounts for which the account debtor is Borrower’s Affiliate, officer,
employee, or agent;

(j)     Accounts in which the account debtor disputes liability or makes any
claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;

(k)   Accounts for which Bank reasonably determines  collection to be doubtful.

“Eligible Foreign Accounts”  are Accounts for which the account debtor does not
have its principal place of business in the United States but are: (i) covered
by credit insurance  reasonably satisfactory to Bank, less any deductible; or
(ii) supported by letter(s) of credit reasonably acceptable to Bank; or
(iii) that Bank approves in writing.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“GAAP” is generally accepted accounting principles.

“Guarantor” is any present or future guarantor of the Obligations.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, which in the
aggregate, exceed $1,000,000 and (d) Contingent Obligations.

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intangible Assets” are intangible items such as unamortized debt discount and
expense, Intellectual Property and research and development expenses, not
including prepaid expenses.

“Intellectual Property” is:

(a)    Copyrights, Trademarks, Patents, and Mask Works including amendments,
renewals, extensions, and all licenses or other rights to use and all license
fees and royalties from the use;

(b)   Any trade secrets and any intellectual property rights in computer
software and computer software products now or later existing, created, acquired
or held;

(c)    All design rights which may be available to Borrower now or later
created, acquired or held;

20


--------------------------------------------------------------------------------


(d)   Any claims for damages (past, present or future) for infringement of any
of the rights above, with the right, but not the obligation, to sue and collect
damages for use or infringement of the intellectual property rights above;

All proceeds and products of the foregoing, including all insurance, indemnity
or warranty payments.

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, extended or restated.

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

“Material Adverse Change” is described in Section 8.3.

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including cash management services, letters of
credit and foreign exchange contracts, if any and including interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank.

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)    Borrower’s indebtedness to Bank under this Agreement or any other Loan
Document;

(b)   Indebtedness existing on the Closing Date and shown on the Perfection
Certificate;

(c)    Subordinated Debt, except that Borrower shall not incur any additional
indebtedness from Bankers/Softech/Mid-States after the Closing Date;

(d)   Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)    Indebtedness secured by Permitted Liens;

(f)    Indebtedness incurred by Subsidiaries, not to exceed $150,000 in the
aggregate at any time, and any guaranty of the same by Borrower; and

“Permitted Investments” are:

(a)    Investments shown on the Perfection Certificate and existing on the
Closing Date; and

(b)   (i)  marketable direct obligations issued or unconditionally guaranteed by
the United States or its agency or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing

21


--------------------------------------------------------------------------------


no more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., and
(iii) Bank’s certificates of deposit issued maturing no more than 1 year after
issue.

“Permitted Liens” are:

(a)    Liens existing on the Closing Date and shown on the Perfection
Certificate or arising under this Agreement or other Loan Documents;

(b)   Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

(c)    Purchase money Liens (i) on Equipment acquired or held by Borrower or its
Subsidiaries incurred for financing the acquisition of the Equipment, or
(ii) existing on equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the equipment;

(d)   Licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

(e)    Leases or subleases granted in the ordinary course of Borrower’s
business, including in connection with Borrower’s leased premises or leased
property;

(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Quick Assets” is, on any date, the Borrower’s consolidated, unrestricted cash,
cash equivalents, net billed accounts receivable and investments with maturities
of fewer than 12 months determined according to GAAP.

“Responsible Officer” is each of the Chief Executive Officer, the President, the
Chief Financial Officer and the Controller of Borrower.

“Revolving Maturity Date” is April 19, 2008.

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
indebtedness owed to Bank and which is reflected in a written agreement in a
manner and form acceptable to Bank and approved by Bank in writing.

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion Subordinated Debt allowed to be paid, but
excluding all other Subordinated Debt.

22


--------------------------------------------------------------------------------


“Trademarks” are trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Assignor connected with the trademarks.

BORROWER:

 

 

 

OPTIO SOFTWARE, INC.

 

 

 

By:

/s/ Caroline Bembry

 

 

 

Title:

CFO

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/ Thomas Armstrong

 

 

 

Title:

Vice President

 

 

 

 

23


--------------------------------------------------------------------------------


EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above;

All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, goodwill, trademarks, servicemarks, trade styles,
trade names, patents, patent applications, leases, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind;

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Borrower arising out
of the sale or lease of goods, the licensing of technology or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower;

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments and chattel paper now owned or hereafter
acquired and Borrower’s Books relating to the foregoing;

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions and
accessions to and proceeds thereof.

Notwithstanding the foregoing, the Collateral shall not be deemed to include any
copyrights, copyright applications, copyright registration and like protection
in each work of authorship and derivative work thereof, whether published or
unpublished, now owned or hereafter acquired; any patents, patent applications
and like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, trademarks, servicemarks and applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
by such trademarks, any trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements and
confidential information, now owned or hereafter acquired; or any claims for
damage by way of any past, present and future infringement of any of the
foregoing (collectively, the “Intellectual Property”) except that the Collateral
shall include the proceeds of all the Intellectual Property that are accounts,
(i.e. accounts receivable) of Borrower, or general intangibles consisting of
rights to payment, if a judicial authority (including a U.S. Bankruptcy Court)
holds that a security interest in the underlying Intellectual Property is
necessary to have a security interest in such accounts and general intangibles
of Borrower that are proceeds of the Intellectual Property, then the Collateral
shall automatically, and effective as of the Closing Date, include the
Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such accounts and general intangibles of Borrower that are
proceeds of the Intellectual Property.


--------------------------------------------------------------------------------


EXHIBIT B

LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00 E.S.T.

Fax To:

 

Date:

 

 

 

 

o

 

Loan Payment:

 

 

 

 

 

 

 

 

 

 

 

Optio Software, Inc. (Borrower)

 

 

From Account #

 

 

 

To Account #

 

 

 

 

 

(Deposit Account #)

 

 

 

(Loan Account #)

 

 

 

 

Principal $

 

and/or Interest $

 

 

 

 

All Borrower’s representation and warranties in the Loan and Security Agreement,
to the knowledge of Borrower, are true, correct and complete in all material
respects to on the date of the telephone transfer request for and advance, but
those representations and warranties expressly referring to another date shall
be true, correct and complete in all material respects as of the date:

 

 

Authorized Signature:

 

 

Phone Number:

 

 

 

 

 

 

 

 

 

o

 

LOAN ADVANCE:

 

 

 

 

 

 

 

 

 

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

From Account #

 

 

 

To Account #

 

 

 

 

 

(Loan Account #)

 

 

 

(Deposit Account #)

 

 

 

 

Amount of Advance $

 

 

 

 

 

 

 

 

 

All Borrower’s representation and warranties in the Loan and Security Agreement,
to the knowledge of Borrower, are true, correct and complete in all material
respects to on the date of the telephone transfer request for and advance, but
those representations and warranties expressly referring to another date shall
be true, correct and complete in all material respects as of the date:

 

 

Authorized Signature:

 

 

Phone Number:

 

 

 

 

 

 

 

 

 

o

 

OUTGOING WIRE REQUEST

 

 

 

 

 

 

 

 

 

 

 

Complete only if all or a portion of funds from the loan advance above are to be
wired.

 

 

Deadline for same day processing is 3:00pm, E.S.T.

 

 

Beneficiary Name:

 

 

Amount of Wire: $

 

 

 

 

Beneficiary Bank:

 

 

Account Number:

 

 

 

 

City and Sate:

 

 

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

(For International Wire Only)

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

 

 

 

For Further Credit to:

 

 

 

 

Special Instruction:

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

Authorized Signature:

 

 

2nd Signature (If Required):

 

 

 

Print Name/Title:

 

 

Print Name/Title:

 

 

 

Telephone #

 

 

Telephone #

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C
BORROWING BASE CERTIFICATE

Borrower:

 

Optio Software, Inc.

 

 

 

Bank:

 

Silicon Valley Bank

Commitment Amount:   $4,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCOUNTS RECEIVABLE

 

 

 

1.

 

Accounts Receivable Book Value as of                     

 

$

 

 

2.

 

Additions (please explain on reverse)

 

$

 

 

3.

 

TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

4.

 

Amounts over 90 days due

 

$

 

 

5.

 

Balance of 50% over 90 day accounts

 

$

 

 

6.

 

Credit balances over 90 days

 

$

 

 

7.

 

Concentration Limits*

 

$

 

 

8.

 

Foreign Accounts

 

$

 

 

9.

 

Governmental Accounts

 

$

 

 

10.

 

Contra Accounts

 

$

 

 

11.

 

Promotion or Demo Accounts

 

$

 

 

12.

 

Intercompany/Employee Accounts

 

$

 

 

13.

 

Other (please explain on reverse)

 

$

 

 

14.

 

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

 

 

15.

 

Eligible Accounts (#3 minus #14)

 

$

 

 

16.

 

LOAN VALUE OF ACCOUNTS (80% of #15)

 

$

 

 

BALANCES

 

 

 

 

 

17.

 

Maximum Loan Amount

 

$

4,000,000

 

18.

 

Total Funds Available [Lesser of #17 or #16]

 

$

 

 

19.

 

Present balance owing on Line of Credit

 

$

 

 

20.

 

Amounts owing for Cash Management Services

 

 

 

21.

 

RESERVE POSITION (#18 minus #19 minus #20)

 

$

 

 

 

The undersigned represents and warrants that this is true, complete and correct
in all material respects, and that the information in this Borrowing Base
Certificate complies with the representations and warranties in the Loan and
Security Agreement between the undersigned and Silicon Valley Bank.

COMMENTS:

 

 

 

 

BANK USE ONLY

Optio Software, Inc.

 

 

 

 

 

 

 

 

Rec’d By:

 

 

 

 

 

 

 

 

Auth. Signer

 

By:

 

 

 

 

Date:

 

 

 

 

Authorized Signer

 

 

 

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

 

 

 

 

 

Auth. Signer

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT D
COMPLIANCE CERTIFICATE

TO:

 

SILICON VALLEY BANK

FROM:

 

OPTIO SOFTWARE, INC.

 

The undersigned authorized officer of Optio Software, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                     with all required covenants
except as noted below and (ii) all representations and warranties in the
Agreement, to the knowledge of Borrower, are true and correct in all material
respects on this date. Attached are the required documents supporting the
certification. The Officer certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The Officer acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

 

 

Required

 

 

 

Complies

Monthly Fins + Compliance Certificate

 

Monthly within 30 days

 

Yes

 

No

10-Q + CC

 

FQE within 45 days

 

Yes

 

No

Annual (Audited) + 10-K + CC

 

FYE within 90 days

 

Yes

 

No

A/R Agings

 

Monthly within 30 days

 

Yes

 

No

A/R Audit

 

Annual

 

Yes

 

No

Borrowing Base Certificate

 

Monthly within 30 days

 

Yes

 

No

 

Financial Covenant

 

 

 

Required

 

 

 

Actual

 

 

 

Complies

Maintain:

 

 

 

 

 

 

 

 

Monthly Minimum Quick Ratio

 

2.00:1.00

 

          :1.00

 

Yes

 

No

Minimum EBITDA

 

 

 

 

 

 

 

 

March - April  2007

 

($2,000,000)

 

$                    

 

Yes

 

No

May 2007

 

($1,500,000)

 

$                    

 

Yes

 

No

June - July 2007

 

($1,000,000)

 

$                    

 

Yes

 

No

August 2007 - January 2008

 

($250,000)

 

$                    

 

Yes

 

No

February 2008 and thereafter

 

($750,000)

 

$                    

 

Yes

 

No

 

Have there been updates to Borrower’s intellectual property, if
appropriate?          Yes / No

Comments Regarding Exceptions:  See Attached.

 

BANK USE ONLY

 

Sincerely,

 

Received by:

 

 

 

 

 

AUTHORIZED SIGNER

 

Optio Software, Inc.

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Verified:

 

 

SIGNATURE

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

TITLE

 

 

Date:

 

 

 

 

 

Compliance Status:

 

Yes   No

 

DATE

 

 

 

 

 

 

 


--------------------------------------------------------------------------------